MCDONALD, C. J.,
with whom MULCAHY, J., joins, dissenting. Here, as in State v. Murray, 254 Conn. 472, 757 A.2d 578 (2000), a new trial has been mandated in the absence of a showing of prejudice from the substitution of an alternate juror because a juror could not continue deliberations. The result would be different in the federal courts in Connecticut; see United States v. Hillard, 701 F.2d 1052, 1058 (2d Cir. 1983); and in the future in Connecticut courts because General Statutes *198§ 54-82h (c) now explicitly permits a substitution of a juror after deliberations have begun. For these reasons, I respectfully dissent as I did in Murray.